[Citi Logo]

 

Exhibit 10.6

 

From:

Citibank, N.A.

Confirmations Unit

390 Greenwich Street – 5th Floor

New York, NY 10013 USA

 

LEI: E57ODZWZ7FF32TWEFA76

 

To:

Advanced Energy Industries, Inc.

 

Date

:  April 9, 2020

 

 

Our Reference

:  C47419468000

 

 

RATE SWAP TRANSACTION CONFIRMATION

 

Dear Sir or Madam,

The purpose of this agreement (this "Confirmation") is to confirm the terms and
conditions of the Swap Transaction entered into between us on the Trade Date
specified below. This Confirmation constitutes a "Confirmation" as referred to
in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
"Definitions") are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms part of and is subject to the ISDA 2002
Master Agreement dated as of April 7, 2020, as amended and supplemented from
time to time (the "Agreement"), between Citibank, N.A. ("Party A") and Advanced
Energy Industries, Inc. ("Party B"). All provisions contained in or incorporated
by reference in the Agreement govern this Confirmation except as expressly
modified below.

 

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

Trade Date

:  7 April 2020

 

 

Effective Date

:  9 April 2020

 

 

Termination Date

:  10 September 2024,  subject to adjustment in accordance with Modified
Following Business Day Convention

 

Fixed Amount

 

Fixed Rate Payer

:  Party B

 





1/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 



[Citi Logo]

 

 

Fixed Rate Payer Notional Amount

:  As set forth in Exhibit I, which is attached hereto and incorporated by
reference into this Confirmation

 

 

Fixed Rate Initial Calculation Period

:  From the Effective Date till 30 April 2020

 

 

Fixed Rate Payer Payment Dates

:  The last day of each month, commencing on 30 April 2020 and ending on the
Termination Date, subject to adjustment in accordance with Modified Following
Business Day Convention.

 

 

Fixed Rate

:  0.5440000 percent

 

 

Fixed Rate Payer Fixed Rate Day

 

Count Fraction

:  Actual/360

 

 

Business Days

:  New York and London

 

 

Floating Amounts

 

 

 

Floating Rate Payer

:  Party A

 

 

Floating Rate Payer Notional Amount

:  As set forth in Exhibit I, which is attached hereto and incorporated
by  reference into this Confirmation

 

 

Floating Rate Payer Payment Dates

:  The last day of each month, commencing on 30 April 2020 and ending on the
Termination Date, subject to adjustment in accordance with Modified Following
Business Day Convention.

 

 

Floating Rate Initial Calculation Period

:  From the Effective Date till 30 April 2020

 

 

Floating Rate for initial Calculation

 

Period (excluding Spread)

:  0.8635 percent (net)

 

 

Relevant Rate:

:  USD-LIBOR-BBA

 

 

Designated Maturity

:  1 month

 

 

Spread

:  None

 

 

Reset Dates

:  The first day of each Calculation Period

 

 

Floating Rate Payer Day Count Fraction

:  Actual/360

 

 

Compounding

:  Inapplicable

 

 

Business Days

:  New York and London

 

 

Calculation Agent

:  Party A or as otherwise specified in the Agreement

 





2/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 



[Citi Logo]

 

Office(s):

 

The office of Party A for the Swap Transaction is New York

 

Account Details:

 

In USD

 

Citibank, N.A

:  As per Standard Settlement Instruction, or as otherwise advised separately.

 

 

Advanced Energy Industries, Inc.

:  As per Standard Settlement Instruction, or as otherwise advised separately.

 

 

Please confirm that the forgoing correctly sets forth the terms of our agreement
by having an authorized officer sign this Confirmation and return it via email
to:

Citibank, N.A.

nyfiderivconfirms@citi.com

Please direct all settlement inquiries to:

Citibank, N.A.

otcderivfisetts.nam@citi.com





3/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 



[Citi Logo]

 

Citibank, N.A.

 

 

 

By:

/s/ Don Merritt

 

 

Name

Merritt, Donald

Title

Vice President

 

 

 

 

 

 

 

 

Advanced Energy Industries, Inc.

 

 

 

 

By:

/s/ Chris Hanson

 

 

Name

Chris Hanson

Title

VP Treasurer

 





4/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 



[Citi Logo]

 

EXHIBIT I

 

For the Calculation Periods

Notional Amount (USD)

From and Including*

To but Excluding*

The Effective Date

30-Apr-20

143,171,875

30-Apr-20

31-May-20

143,171,875

31-May-20

30-Jun-20

143,171,875

30-Jun-20

31-Jul-20

140,984,375

31-Jul-20

31-Aug-20

140,984,375

31-Aug-20

30-Sep-20

140,984,375

30-Sep-20

31-Oct-20

138,796,875

31-Oct-20

30-Nov-20

138,796,875

30-Nov-20

31-Dec-20

138,796,875

31-Dec-20

31-Jan-21

136,609,375

31-Jan-21

28-Feb-21

136,609,375

28-Feb-21

31-Mar-21

136,609,375

31-Mar-21

30-Apr-21

134,421,875

30-Apr-21

31-May-21

134,421,875

31-May-21

30-Jun-21

134,421,875

30-Jun-21

31-Jul-21

132,234,375

31-Jul-21

31-Aug-21

132,234,375

31-Aug-21

30-Sep-21

132,234,375

30-Sep-21

31-Oct-21

130,046,875

31-Oct-21

30-Nov-21

130,046,875

30-Nov-21

31-Dec-21

130,046,875

31-Dec-21

31-Jan-22

127,859,375

31-Jan-22

28-Feb-22

127,859,375

28-Feb-22

31-Mar-22

127,859,375

31-Mar-22

30-Apr-22

125,671,875

30-Apr-22

31-May-22

125,671,875





5/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 



[Citi Logo]

 

 

31-May-22

30-Jun-22

125,671,875

30-Jun-22

31-Jul-22

123,484,375

31-Jul-22

31-Aug-22

123,484,375

31-Aug-22

30-Sep-22

123,484,375

30-Sep-22

31-Oct-22

121,296,875

31-Oct-22

30-Nov-22

121,296,875

30-Nov-22

31-Dec-22

121,296,875

31-Dec-22

31-Jan-23

119,109,375

31-Jan-23

28-Feb-23

119,109,375

28-Feb-23

31-Mar-23

119,109,375

31-Mar-23

30-Apr-23

116,921,875

30-Apr-23

31-May-23

116,921,875

31-May-23

30-Jun-23

116,921,875

30-Jun-23

31-Jul-23

114,734,375

31-Jul-23

31-Aug-23

114,734,375

31-Aug-23

30-Sep-23

114,734,375

30-Sep-23

31-Oct-23

112,546,875

31-Oct-23

30-Nov-23

112,546,875

30-Nov-23

31-Dec-23

112,546,875

31-Dec-23

31-Jan-24

110,359,375

31-Jan-24

29-Feb-24

110,359,375

29-Feb-24

31-Mar-24

110,359,375

31-Mar-24

30-Apr-24

108,171,875

30-Apr-24

31-May-24

108,171,875

31-May-24

30-Jun-24

108,171,875

30-Jun-24

31-Jul-24

105,984,375

31-Jul-24

31-Aug-24

105,984,375

31-Aug-24

The Termination Date

105,984,375

 

* All dates listed above, with the exception of the Effective Date, are subject
to adjustment in accordance with the Modified Following Business Day Convention.

 

 

6/6

 

Deal No: 83814443, Deal

Alias: C47419468000, ID:

29699917(1-1)

 

